\lO'\U\-l>b~)[\.)

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:17-cv-00700-RSL Document 131 Filed 04/08/19 Page l of 2

 

 

 

 

The Honorable Robert S. Lasnik
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
ALICE MIKELSEN, Surviving Spouse, and No. l7-cv-00700-RSL
SUSAN PAGE, as Personal Representative
for ARTHUR MELVIN MIKELSEN, STIPULATION AND fPRO'PGS-E'Bj~
Deceased, ORDER OF DISMIS SAL WITH
PREDJUDICE AND WITHOUT COST
Plaintiffs, OF DEFENDANT FOSTER WHEELER
ENERGY CORPORATION
v.
AIR & LIQUID SYSTEMS
CORPORATION, et al.,
Defendants.
STIPULATION

Plaintiffs Alice Mikelsen, Surviving Spouse and Susan Page, as Personal Representative for
Arthur M. Mikelsen (hereinai°cer, “Plaintiffs”), and Defendant Foster Wheeler Energy Corporation,
by and through their counsel of record, stipulate that all claims against Defendant Foster Wheeler
Energy Corporation only may be dismissed With prejudice and without costs or attorney fees as to

any party in the above-captioned matter, reserving to Plaintiffs their claims against the other parties.

STIPULATION AND‘['PROPGSEB§ ORDER OF DISMISSAL WITH Tanenbaum Keale, LLP
PREDJUDICE AND WITHOUT COST OF DEFENDANT FOSTER One Convention Place
WHEELER ENERGY CORPORATION - l 701 Pike Street, Suite 1575
(Case No_ l7-cv-0070()-RSL) Seattle WA 98101

(206) 889-5150

 

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2117-cv-0070{}~RSL Document 1311 Filed 04/08/19 Page 2 012

DATED this 5th of April 2019. DATED this Sth of Apri12019.
SCHROETER GOLDMARK & BENDER TANENBAUM KEALE, LLP

 

By s/Lucas Garrett By s/Christopher S. Marks
LUCHS Garrett W_SB_A #3 8452 Christopher S. Marks, WSBA #28634
AthrIl€yS fOr Plalrltlff$ Attorneys for Defendant Foster Wheeler

Energy Corporation

ORDER OF DISMISSAL
THIS MATTER having come before the Court by way of stipulated motion by the Plaintiffs
and Defendant Foster Wheeler Energy Corporation to dismiss all claims against Defendant Foster
Wheeler Energy Corporation with prejudice and without costs or attorney fees as to any party, and
the Court being fully advised in the premises, now, therefore, it is hereby ORDERED as follows:
All claims against Defendant Foster Wheeler Energy Corporation are hereby dismissed with
prejudice and Without costs or attorney fees as to any party, reserving to Plaintiffs their claims

against the other parties.

.
DATED this l day of &2*\ i , 2019.

THE HONORABLE ROBERT S. LASNIK

 

PRESENTED BY:
TANENBAUM KEALE, LLP

By s/Christopher S. Marks

Christopher S. Marks, WSBA #28634
Attomeys for Defendant Foster Wheeler Energy Corporation

APPROVED BY:
SCHROETER GOLDMARK & BENDER
By s/Lucas Garrett

Lucas Garrett, WSBA #38452
Attomeys for Plaintiffs

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WlTH Tanenbaum Keale, LLP
PREDJUDICE AND WITHOUT COST OF DEFENDANT FOSTER One Convention Place
WHEELER ENERGY CORPORATION - 2 701 Pike Street, Suite 1575
(Case No. l7-cv-00700-RSL) Seattle WA 98101

(206) 889-5150

 

